           Case 1:20-cv-02253-AJN Document 18 Filed 06/05/20 Page 1 of 2


                                                                                                      6/5/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Donald Nixon, et al.,

                          Plaintiffs,
                                                                        20-cv-2253 (AJN)
                  –v–
                                                                             ORDER
  Star Furniture Company,

                          Defendant.


ALISON J. NATHAN, District Judge:

        On May 29, 2020, Defendant filed a motion to dismiss. Pursuant to Rule 3.F of this
Court’s Individual Practices in Civil Cases, on or before June 8, 2020, Plaintiffs must notify the
Court and their adversary in writing whether (1) they intend to file an amended pleading and
when they will do so or (2) they will rely on the pleading being attacked. Plaintiffs are on notice
that declining to amend their pleadings to timely respond to a fully briefed argument in the
Defendant’s May 29 motion to dismiss may well constitute a waiver of the Plaintiffs’ right to use
the amendment process to cure any defects that have been made apparent by the Defendant’s
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiffs choose to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

        SO ORDERED.
        Case 1:20-cv-02253-AJN Document 18 Filed 06/05/20 Page 2 of 2



Dated: June 5, 2020
       New York, New York



                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
